DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claim 1 recites, “determining, by the host, a removal of a hot plug memory device from a connection interface” and then recites, “the hot plug memory device being electrically coupled to the host through the connection interface”. However, it is unclear how the memory device could be electrically coupled to the host through the connection interface if “removal” was detected. The detection of “removal” indicates that the device is no longer coupled to the connection 
Claim 1 also recites, “a command for moving data to the hot plug memory device”, which is subject to multiple interpretations. First, the limitation could be interpreted as indicating that the host generically transmits a command, where the command is generically for moving data specifically to the hot plug memory device. Second, the limitation could be interpreted as indicating that the host transmits a command specifically to the hot plug memory device, where the command is for generically moving data. Because the scope of the claim cannot be determined, the claim is indefinite.
Regarding claim 3: 
Claim 3 recites, “substantially determining the removal of the hot plug memory device from the connection interface by the host when the plugging confirmation signal is at the second voltage level. However, claim 1 already recites that “determining, by a host, a removal of a hot plug memory device according to a status of an interface plug-in detection signal”. It is therefore unclear if “determining a removal” of the memory device is based on the hot plugging confirmation signal or the interface plug-in detection signal as claim 3 appears to redefine claim 1. However, dependent claims are to be interpreted as including “every limitation” of the claims from which they depend. Because the limitations disagree, the scope of the claim can therefore not be determined and the claim is indefinite. 
Regarding claim 4: 
Claim 4 recites, “to further determine removal of the hot plug memory device from the connection interface”, which is subject to multiple interpretations. Frist, the limitation could be interpreted as indicating that the removal of a hot plug memory device is detected again (i.e. further determine). Second, the limitation could be interpreted as indicating that the removal of the hot plug memory device is determined according to a status of an interface plug-in detection signal when the plug-in detection signal turns from a plug-in status to a signal glitch status. If the second interpretation is desired, the examiner suggests amending claim 4 to recite something similar to “wherein determining the removal of the hot plug memory device is further according to the status of the interface plug-in detection signal changing from a plug-in status to a signal glitch status”. However, without clarification, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 10: 
Claim 10 recites, “after the step of determining the removal of the hot plug memory device from the connection interface” but then recites, “finishing the data transmission performed between the host and the hot plug memory device”. It is unclear how the memory device and host could be transmitting data to the hot plug memory device if the hot plug memory device is removed from the connection interface, which is the only claimed means of data transmission. For this reason, the claim appears internally inconsistent and the scope of the claim cannot be determined.
Claim 10 recites, “the data transmission being performed between the host and the hot plug memory device”. There is insufficient antecedent basis for this limitation in the claim. The scope of the claim can therefore not be determined and the claim is indefinite. 
Regarding claims 2-10:
Claims 2-10 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: 
Claim 1 recites, “determining, by a host, a removal of a hot plug memory device from a connection interface according to the status of an interface plug-in detection signal, the hot plug memory device being electrically coupled to the host through the connection interface”. The claim limitations indicate that despite the removal of the hot plug memory device from a connection interface, the hot plug memory device is electrically coupled to the host through the connection interface. However, there are no structures or methods described in the specification that would allow the hot plug memory device to be electrically coupled to the host while it is removed from the connection interface. For this reason, one of ordinary skill would not be apprised of “how the function is to be performed or the result is achieved” as required by the 
Regarding claim 2: 
Claim 2 recites, “performing a glitch elimination process after the interface plug-in detection signal turns from a plug-in status to a signal glitch status; determining whether a plug-out status of the interface plug-in detection signal is entered after the glitch elimination process”. However, the specification does not disclose the claimed limitation in such a way as to reasonably convey to one skilled in the relevant art that the inventor (or joint inventor) had possession of the claimed invention at the time the application was filed. The Examiner recognizes that antecedent basis for the claim language is present in the specification. However, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement [MPEP 2163.03(V)].
In claim 2, “signal glitch status”, “glitch elimination process”, and determining “whether a plug-out status.... is entered after the glitch elimination process” are not limitations which are well known in the art and therefore needs to be described with detail in the specification [See MPEP 2163(II)(A)(2)]. In the present case, there are no characteristics of the “signal glitch status” that would inform one of ordinary skill in the art what characteristics are required for something to be considered in a “signal glitch status”. Furthermore, not a single step of a “glitch elimination process” is mentioned, such that one of ordinary skill would understand what the applicant regards as their invention. Finally, since the steps encompassed by a “glitch elimination process” are not described, it would be impossible for one of ordinary skill in the art to know when the glitch elimination process is over such that a plug-out status could be determined. “Glitch” is only mentioned in the specification in paragraphs [0024-0027], [0029], and [0031]. Within these paragraphs, there is not a single description indicating the 
Regarding claim 3: 
Claim 3 requires that the plugging confirmation signal is at a first voltage level during the plug-in status and the signal glitch status. However, the specification never described any characteristics of the “signal glitch status” to inform one of ordinary skill in the art what characteristics are required for a signal to be considered in a “signal glitch status”. For this reason, one of ordinary skill would not be apprised of “how the function is to be performed or the result is achieved” as required by the written description requirement of an originally filed claim [see MPEP 2163.03(V)]. Therefore, the claim lacks sufficient written description.
Regarding claim 4: 
Claim 4 requires that the interface plug-in detection signal turns from the plug-in status to the signal glitch status to determine the removal of the hot plug memory device from the connection interface. However, the specification never described any characteristics of the “signal glitch status” to inform one of ordinary skill in the art what characteristics are required for a signal to be considered in a “signal glitch status”. For this reason, one of ordinary skill would not be apprised of “how the function is to be performed or the result is achieved” as required by the written description requirement of an originally filed claim [see MPEP 2163.03(V)]. Therefore, the claim lacks sufficient written description.
Regarding claims 5-10: 
Claims 5-10 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2002/0002651 A1 (MacLaren) in view of US Patent Application Pub. No. US 2017/0357604 A1 (Lim) as motivated by US Patent No. US 9,529,543 B1 (Chinnakkonda).
Regarding claim 1: 
MacLaren discloses, a method, comprising: determining, by a host, a removal of a hot plug memory device from a connection interface according to a status of an interface plug-in detection signal
MacLaren does not explicitly disclose, but Lim as motivated by Chinnakkonda teaches, transmitting, by the host, a command for moving data to the hot plug memory device; and moving, by the hot plug memory device, temporary data from a cache of the hot plug memory device to a flash memory module of the hot plug memory device in response to the command for moving data (by teaching an NVDIMM (201b) (i.e. a DIMM (i.e. a hot plug memory device)) that operates with a configurable DRAM (211b) and a non-volatile memory (NVM) (210) (i.e. a flash memory module of the hot plug memory device), which may be flash memory [0003] [0032]. The DRAM can be configured by the host to run as a front-side cache (i.e. a cache of the hot plug memory device) for the NVM (210) [Fig. 1B] [Fig. 2B] [0032] [0035] [0039]. The information handling system’s processing complex (110) (i.e. host) may send a flush command (command for moving data) to the NVDIMM when the NVDIMM is configured with a front-side DRAM cache [0042]. The flush command causes the buffer of the cache controller and the DRAM cache to flush data to the non-volatile memory region so that the data becomes persistent [0042]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMMs disclosed by MacLaren to be the NVDIMMs taught by Lim with configurable operating modes, to configure the DRAM to operate as a front-side cache, and to accept a flush command from a host to flush the data in the DRAM to the non-volatile flash memory of the NVDIMM. 
One of ordinary skill in the art would have been motivated to make this modification because NVDIMMs provide significant advantages over DRAM DIMMs by combining the strengths of both Flash and DRAM memory allowing both low-latency and high bandwidth performance with the high reliability and persistent storage of flash memory as taught by Chinnakkonda in [Col 3: lines 10-60]. Additionally, using the DRAM as a front-side cache requires no handshaking overhead, making the access to the front-side DRAM cache (211b) as fast as access to a conventional DRAM as taught by Lim in [0040], and flushing the data to the Lim in [0042].
Regarding claim 8: 
The method of claim 1 is made obvious by MacLaren in view of Lim as motivated by Chinnakkonda (MacLaren-Lim-Chinnakkonda).
MacLaren does not explicitly disclose, but Lim teaches, wherein the command for moving data is a command for flushing cache or a command for synchronizing cache (by teaching an NVDIMM (201b) that operates with a configurable DRAM (211b) that can be configured by the host to run as a front-side cache for the NVM (210) [Fig. 1B] [Fig. 2B] [0032] [0039]. The NVM may be NAND flash memory (i.e. a flash memory module of the hot plug memory device) [0003] [0032]. The information handling system’s processing complex (110) (i.e. host) may send a flush command (command for flushing cache) to the NVDIMM. The flush command causes the buffer of the cache controller and the DRAM cache to flush data to the non-volatile memory region so that the data becomes persistent [0042]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMMs disclosed by MacLaren to be the NVDIMMs taught by Lim with configurable operating modes, to configure the DRAM to operate as a front-side cache, and to accept a flush command from a host to flush the data in the DRAM to the non-volatile flash memory of the NVDIMM. 
One of ordinary skill in the art would have been motivated to make this modification because NVDIMMs provide significant advantages over DRAM DIMMs by combining the strengths of both Flash and DRAM memory allowing both low-latency and high bandwidth performance with the high reliability and persistent storage of flash memory as taught by Chinnakkonda in [Col 3: lines 10-60]. Additionally, using the DRAM as a front-side cache requires no handshaking overhead, making the access to the front-side DRAM cache (211b) as fast as access to a conventional DRAM as taught by Lim in [0040], and flushing the data to the Lim in [0042].
Regarding claim 9: 
The method of claim 1 is made obvious by MacLaren-Lim-Chinnakkonda.
MacLaren does not explicitly disclose, but Lim teaches, determining whether the cache module is enabled; and confirming that the cache module is enabled such that the host transmits the command for moving data to the hot plug memory device (by disclosing that the SPD information on the NVDIMM can be used to determine which modes the module supports [0035]. The module may support one or more modes (such as the cache mode only) [0035-0036]. The commands for sending to the memory module with a cache mode enabled include a cache flush command (i.e. such that the host transmits the command for moving data to the hot plug memory device because the cache module is enabled according to the mode data) [0035] [0042]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMMs disclosed by MacLaren to be the NVDIMMs taught by Lim with configurable operating modes such that the host can check what modes they support, configure for the DRAM to operate as a front-side cache, and accept a flush command from a host to flush the data in the DRAM to the non-volatile flash memory of the NVDIMM. 
One of ordinary skill in the art would have been motivated to make this modification because NVDIMMs provide significant advantages over DRAM DIMMs by combining the strengths of both Flash and DRAM memory allowing both low-latency and high bandwidth performance with the high reliability and persistent storage of flash memory as taught by Chinnakkonda in [Col 3: lines 10-60]. Additionally, using the DRAM as a front-side cache requires no handshaking overhead, making the access to the front-side DRAM cache (211b) as fast as access to a conventional DRAM as taught by Lim in [0040], and flushing the data to the Lim in [0042].
Regarding claim 10: 
The method of claim 1 is made obvious by MacLaren-Lim-Chinnakkonda.
MacLaren further discloses, after the step of determining the removal of the hot plug memory device from the connection interface, the method further comprises: finishing the data transmission being performed between the host and the hot plug memory device; and stopping the data transmission that is going to be performed between the host and the hot plug memory device (by disclosing that after the PIRN switch is unlocked and the interrupt is generated (determining that the operator is ready to power down and remove the memory module) [Table 7, steps 1-2], the data controller (DC) is shut down (18) and all interface signals to the memory cartridge are driven to 0 (i.e. finishing and stopping the data transmission that is being and going to be performed between the host and the hot plug memory device) [Table 7: steps 11-13]). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over MacLaren-Lim-Chinnakkonda in further view of US Patent No. US 6,047,343 A (Olarig).
Regarding claim 2:
The method of claim 1 is made obvious by MacLaren-Lim-Chinnakkonda.
MacLaren further discloses, determining whether a plug-out status of the interface plug-in detection signal is entered after the signal from the PIRN switch changes from locked to unlocked; and when the plug-out status of the interface plug-in detection signal is determined to be entered, determining the removal of the hot plug memory device from the connection interface by the host (by disclosing that the signal from the PIRN switch will change from a locked (i.e. plug-in) to an unlocked status (i.e. plug-out), which indicates that an operator is ready to power-down the memory module and remove it [Table 7, step 1] (i.e. determining the beginning of the removal process of the hot plug memory device from the 
MacLaren does not explicitly disclose, but Olarig teaches, performing a glitch elimination process after the plug-in detection signal turns from a plug-in status to a signal glitch status such that determining whether a plug-out status of the interface plug-in detection signal is entered after the glitch elimination process (by teaching that the switches or levers (802) used to indicate a pending insertion or removal of a hot-plug memory device are debounced. The debounce process (i.e. glitch elimination process) involves lowering the scan rate of the switch signal in response to the signal changing logical levels and then scanning the bits of the signal a number of times over a scan interval to determine if the signal is stable over the scan interval. The debouncing state is entered (i.e. signal glitch status) after the logic level of the signal transitions from one logic level to another [Col 14: line 65 – Col 15: line 15] [Col 23: lines 10-37]. At the end of the debounce time interval, the serial input logic will indicate the end of the debounce delay and the new level of the switch signal (if it was stable) in the registers (134) that include an interrupt register (136) [Col 14: line 65 – Col 15: line 25] [Col 23: lines 10-37]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch signals disclosed by MacLaren to include the debounce delay and processing of the switch signal as taught by Olarig. 
One of ordinary skill in the art would have been motivated to make this modification because requiring the status of the switch to remain stable for the debounce time interval minimizes the inadvertent powering down of one of the hot plug slot connectors due to a false value, as taught by Olarig in [Col 23: lines 10-37]. 
Regarding claim 3:
The method of claim 1 is made obvious by MacLaren-Lim-Chinnakkonda.
MacLaren discloses, determining the removal of the hot plug memory device from the connection interface (by disclosing that the insertion/removal sensor (IRS) has long and short pins to detect the start and completion of removal of a memory cartridge [0056]. The insertion removal sensor (IRS) may therefore indicate when the removal of the cartridge has started and when it has been completed (i.e. determining the removal of the hot plug memory device from the connection interface by the host when the plug out status is determined to be entered (i.e. when the PIRN switch is unlocked)) [0056] [0074]. Furthermore, an interrupt is generated after the transition of the PIRN signal that the operator is ready to power-down the memory module [Table 7, step 1]). 
MacLaren does not explicitly disclose, but Olarig further teaches: generating a plugging confirmation signal according to the interface plug-in detection signal, wherein the plugging confirmation signal is at a first 12Attorney Docket No. 0114973.249US2voltage level during the plug-in status and the signal glitch status and is at a second voltage level during the plug-out status; and substantially determining the removal of the hot plug memory device from the connection interface by the host when the plugging confirmation signal is at the second voltage level (by teaching that the interrupt register (800) changes and asserts the interrupt signal (i.e. plugging confirmation signal) if the changed status signal from the switch or lever (802) remains at the same logic level for at least a predetermined debounce time interval (i.e. it is unasserted (i.e. a first voltage level) during the plug-in status (locked) and signal glitch (debounce) status and is asserted (i.e. second voltage level) when the lever remains unlocked after the debounce interval (the plug-out status). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generation of the interrupt (i.e. plugging MacLaren to include being generated after the switch signal is debounced (i.e. after the plug-in and glitch status during debounce) as taught by Olarig. 
One of ordinary skill in the art would have been motivated to make this modification because requiring the status of the switch to remain stable for the debounce time interval minimizes the inadvertent powering down of one of the hot plug slot connectors due to a false value, as taught by Olarig in [Col 23: lines 10-37]. 
Regarding claim 4:
The method of claim 1 is made obvious by MacLaren-Lim-Chinnakkonda.
MacLaren further discloses, further comprising: determining that the interface plug-in detection signal turns from a plug-in status to a plug-out status to further determine the removal of the hot plug memory device from the connection interface (by disclosing that the signal from the PIRN switch will change from a locked (i.e. plug-in) to an unlocked status (i.e. plug-out), which indicates that an operator is ready to power-down the memory module [Table 7, step 1]. When the PIRN sensor is in the unlocked position, the memory module can physically be removed (the PIRN switch is a mechanical lock that holds the memory module in position, the memory module therefore cannot be removed when the PIRN sensor is in the locked position) [0054]. There is also an insertion/removal sensor (IRS) that has long and short pins to detect the start and completion of removal of a memory cartridge [0056]. The insertion removal sensor (IRS) may therefore indicate when the removal of the cartridge has started and when it has been completed (i.e. determining the removal of the hot plug memory device from the connection interface by the host when the plug-out status is determined to be entered (i.e. when the PIRN switch is unlocked)) [0056] [0074]).  
MacLaren does not explicitly disclose, but Olarig teaches that before reaching the plug out status, the detection signal first enters a glitch status (by teaching that the switches or levers (802) used to indicate a pending insertion or removal of a hot-plug memory device are debounced. The debounce process involves lowering the scan rate of the switch signal in 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch signals disclosed by MacLaren to include the debounce delay and processing of the switch signal as taught by Olarig. 
One of ordinary skill in the art would have been motivated to make this modification because requiring the status of the switch to remain stable for the debounce time interval minimizes the inadvertent powering down of one of the hot plug slot connectors due to a false value, as taught by Olarig in [Col 23: lines 10-37]. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MacLaren-Lim-Chinnakkonda in further view of US Patent No. US 9,721,660 B2 (Kelly).
Regarding claim 5:
The method of claim 1 is made obvious by MacLaren-Lim-Chinnakkonda.
MacLaren does not explicitly disclose, but Kelly teaches, wherein the command for moving data is a power off notification command (by teaching that a data save trigger controller sends a data save command toward coupled volatile memory devices such as NVDIMMs under certain specified conditions, such as after receiving an operating system shutdown command (i.e. power off command) [Abstract] [Col 1: lines 50-67]. Condition (c) for the data save command is a shutdown notification [Col 13: lines 25-36] [Col 15: lines 35-60]. When the save operation is complete, power is removed from the memory devices (i.e. power 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commands sent to the NVDIMM disclosed by MacLaren-Lim-Chinnakkonda to include the save command in response to notification of a power off notification command (i.e. the save command indicates that power off has been notified) as taught by Kelly. 
One of ordinary skill in the art would have been motivated to make this modification because it allows for the preservation of data in the face of imminent or actual power loss, as taught by Kelly in [Col 4: lines 1-21]. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MacLaren-Lim-Chinnakkonda in further view of Kelly as evidenced by the Wikipedia page as preserved on 11 September 2017 by the Internet Archive titled, “Serial presence detect” (“SPD”).
Regarding claim 6:
The method of claim 5 is made obvious by MacLaren-Lim-Chinnakkonda in further view of Kelly (MacLaren-Lim-Chinnakkonda-Kelly). 
MacLaren does not explicitly disclose, but Lim teaches, further comprising: transmitting a command for confirmation to determine whether the hot plug memory device supports the command for moving data; and determining that the hot plug memory device supports the command for moving data according to a response of the hot plug memory device such that the host transmits the command for moving data to the hot plug memory device (by disclosing that the serial presence detect (SPD) of the NVDIMM can contain information about the modes that the NVDIMM can support, and the memory controller can receive this information during the system initialization (confirm whether SPD” [pg. 13: §Reading and writing SPD information: ¶1, “SPD”]. Since it is understood that the flush command is issued for NVDIMMs with cache, flush commands or similar commands (i.e. save command issued at power down) would be sent to the NVDIMMs based on the modes they support as taught by Lim). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMMs disclosed by MacLaren to be the NVDIMMs taught by Lim with configurable operating modes that are inspected on power up for what operation modes they support, and to configure them for the DRAM to operate as a front-side cache, and to accept a flush or similar commands from a host to flush the data in the DRAM to the non-volatile flash memory of the NVDIMM. 
One of ordinary skill in the art would have been motivated to make this modification because NVDIMMs provide significant advantages over DRAM DIMMs by combining the strengths of both Flash and DRAM memory allowing both low-latency and high bandwidth performance with the high reliability and persistent storage of flash memory as taught by Chinnakkonda in [Col 3: lines 10-60]. Additionally, using the DRAM as a front-side cache requires no handshaking overhead, making the access to the front-side DRAM cache (211b) as fast as access to a conventional DRAM as taught by Lim in [0040], and flushing the data to the non-volatile memory ensures that the data stored in the volatile region becomes persistent as taught by Lim in [0042].
Regarding claim 7:
The method of claim 6 is made obvious by MacLaren-Lim-Chinnakkonda-Kelly as evidenced by “SPD
MacLaren does not explicitly disclose, but Lim as evidenced by “SPD” further teaches, wherein the command for confirmation is transmitted when the hot plug memory device and the host begin to be electrically coupled (by teaching that the different modes of the NVDIMM are determined by using the SPD information [0035]. The SPD information is received during system initialization (i.e. when the hot plug memory device and the host begin to be electrically coupled) [0035]. It is understood that this information is retrieved by the BIOS (i.e. part of the host) with a read command (i.e. transmitting a command for confirmation) as part of a power on self-test (POST) (i.e. when the hot plug memory device and the host begin to be electrically coupled) as evidenced by “SPD” [pg. 13: §Reading and writing SPD information: 1, “SPD”] [pg. 1: ¶2, “SPD”]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMMs disclosed by MacLaren to be the NVDIMMs taught by Lim with configurable operating modes that are inspected on power up for what operation modes they support, and to configure them for the DRAM to operate as a front-side cache, and to accept a flush or similar commands from a host to flush the data in the DRAM to the non-volatile flash memory of the NVDIMM. 
One of ordinary skill in the art would have been motivated to make this modification because NVDIMMs provide significant advantages over DRAM DIMMs by combining the strengths of both Flash and DRAM memory allowing both low-latency and high bandwidth performance with the high reliability and persistent storage of flash memory as taught by Chinnakkonda in [Col 3: lines 10-60]. Additionally, using the DRAM as a front-side cache requires no handshaking overhead, making the access to the front-side DRAM cache (211b) as fast as access to a conventional DRAM as taught by Lim in [0040], and flushing the data to the non-volatile memory ensures that the data stored in the volatile region becomes persistent as taught by Lim in [0042].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Annex L: Serial Presence Detect (SPD) for DDR4 SDRAM Modules
Discloses using the SPD to determine what types of memory are present on a DDR4 SDRAM module such as flash, DRAM, etc. and therefore indicate whether or not a flush/save operation to flash memory would even be possible (i.e. can’t be possible if there is not flash memory) [pg. 1: §2.0 History] [pgs 1-2: §3.0 SPD Architecture] [pgs. 5-7: §5.0 Parsing the SPD – specifically taking note of Step 3: Determine module type] – “Byte 3, bit 7 asserts if the module is hybrid, and Byte 3, bits 6~4 define the type of hybrid module” [pg. 15: Table] [pg. 71: Table, Bytes 201-202] – “Hybrid Module Media Types” [pg. 75]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139